UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1328


In re: PHILLIP LAVETTE BAKER, a/k/a Shorty,

                Petitioner.



    On Petition for Writ of Mandamus.       (1:02-cr-00375-WLO-2)


Submitted:   May 26, 2011                      Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phillip Lavette Baker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Phillip     Lavette          Baker    petitions      for     a     writ      of

mandamus, alleging the district court has unduly delayed acting

on his motion for reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(2)      (2006).         He    seeks    an    order    from       this    court

directing the district court to act.                    Although we find that

mandamus   relief    is     not    warranted      because      the    delay       is   not

unreasonable, we deny the mandamus petition without prejudice.

We grant leave to proceed in forma pauperis.                     We dispense with

oral   argument     because       the    facts   and    legal    contentions           are

adequately    presented      in    the    materials     before       the    court      and

argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           2